Citation Nr: 1017325	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right elbow disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for plantar fasciitis 
of the left foot and right foot.  

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

7.  Entitlement to service connection for a right knee 
disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In February 2010, a travel board hearing was held before the 
undersigned Veterans Law Judge.  

The issues of (1) whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hypertension; (2) whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for residuals of a low back injury; (3) 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right elbow disability; (4) entitlement to service connection 
for chronic fatigue, to include as due to undiagnosed 
illness; (5) entitlement to service connection for plantar 
fasciitis of the left foot and right foot; (6) entitlement to 
service connection for GERD; and (7) entitlement to service 
connection for a right knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In November 2001, the RO denied entitlement to service 
connection for chronic fatigue due to undiagnosed illness.  
The Veteran did not appeal this decision.

2.  Evidence associated with the record since the November 
2001 decision relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for chronic fatigue.  


CONCLUSIONS OF LAW

1.  The November 2001 decision that denied entitlement to 
service connection for chronic fatigue due to undiagnosed 
illness is final.  38 U.S.C.A. § 7105(c) (West 1999); 
38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for chronic 
fatigue.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen the claim of 
entitlement to service connection for chronic fatigue, any 
errors in notification or assistance with regard to the claim 
to reopen are considered moot.  


II. Analysis

In May 2001, the RO denied entitlement to service connection 
for chronic fatigue.  In November 2001, the RO continued the 
denial of entitlement to service connection for chronic 
fatigue due to undiagnosed illness, essentially based on a 
finding that chronic fatigue was not found.  The Veteran did 
not appeal this decision and it is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001) amended subsection 
(a) of 38 U.S.C. § 1117, and expanded the definition of 
chronic disability resulting from an undiagnosed illness to 
include a medically unexplained chronic multi-symptom 
illness, such as chronic fatigue syndrome.  The amendment 
became effective in March 2002.  

The Board acknowledges that when a law or regulation creates 
a new basis of entitlement to benefits, as through 
liberalization of the requirements for the benefits, an 
appellant's claim of entitlement under such is separate and 
distinct from a claim previously and finally denied.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994).  Under the circumstances of this 
particular case, however, the Board finds that the change to 
the statute and regulation does not provide a basis for 
reconsidering the claim de novo.  That is, the Veteran was 
not previously denied because his complaints of fatigue had 
been diagnosed as chronic fatigue syndrome.  Regardless, the 
Veteran is not prejudiced by this determination as the claim 
is reopened herein.   See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In February 2005, the Veteran submitted a statement that was 
construed as a claim to reopen.  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In April 2006, the RO determined that entitlement to service 
connection for chronic fatigue due to undiagnosed illness 
remained denied because the evidence submitted was not new 
and material.  The decision noted that objective medical 
evidence did not show chronically disability fatigue related 
to military service.  The Veteran disagreed with this 
decision and subsequently perfected this appeal.  

Evidence at the time of the November 2001 denial included the 
Veteran's service treatment records, service personnel 
records, lay statements, private medical records, and VA 
medical records and examinations.  

Service records show that the Veteran served in the Southeast 
Asia theater of operations.  See 38 C.F.R. § 3.317(d)(2).  
Service treatment records did not show disability manifested 
by chronic fatigue.  Private medical records dated in June 
2000 included a diagnosis of fatigue with nocturia.  Urine 
showed microalbuminuria.  It was noted that the Veteran 
worked the third shift.  The Veteran subsequently underwent a 
VA examination in January 2001.  The examiner stated that an 
examination was requested because the Veteran had listed 
tiredness and chronic fatigue in his complaints.  Diagnosis 
was "[e]xamination for chronic fatigue syndrome - [n]ot 
found."  An August 2001 statement from the Veteran's mother-
in-law states her observation that the Veteran was very tired 
all the time and did not have much energy.  

On review, it appears the Veteran's claim for service 
connection was denied because chronic fatigue was not found 
on VA examination.  Evidence submitted since the November 
2001 decision includes VA and private medical records, as 
well as various lay statements and testimony.  VA record 
dated in November 2005 includes an assessment of fatigue, 
multifactorial.  A September 2008 statement from the 
Veteran's spouse indicates that she has observed various 
problems with the Veteran, to include chronic fatigue.  At 
the February 2010 hearing, the Veteran testified that he 
became aware of fatigue shortly after the Gulf War but did 
not seek treatment during service.  The Veteran stated that 
his private physician told him he had chronic fatigue, but 
did not write it down.  

The above evidence is new, as it was not previously 
considered.  The Board also finds the cited evidence to be 
material in that it suggests a current disability manifested 
by fatigue.  It is the Board's view that this evidence 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for chronic fatigue.  Thus, the claim is reopened.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for chronic 
fatigue, to include as due to undiagnosed illness.  


REMAND

Having reopened the claim of entitlement to service 
connection for chronic fatigue, the Board must consider it on 
the merits.  On review, the Board finds that additional 
development is warranted.  See 38 C.F.R. § 3.159(c) (2009).

Evidence of record establishes that the Veteran is a Persian 
Gulf veteran.  See 38 C.F.R. § 3.317(d)(1).  Service 
connection can be established for a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability which became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011 and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.317(a)(1).  A "qualifying chronic 
disability" includes an undiagnosed illness manifested by 
fatigue and medically unexplained chronic multisymptom 
illnesses such as chronic fatigue syndrome.  
38 C.F.R. § 3.317(a)(2), (b).

On review, it is unclear whether the Veteran currently has a 
confirmed diagnosis of chronic fatigue syndrome, see 
38 C.F.R. § 4.88a (2009), or has other chronic disability 
manifested by fatigue due to undiagnosed illness.  Given the 
VA assessment, as well as the testimony of record, the Board 
finds that further examination is warranted.  38 C.F.R. 
§ 3.159(c)(4).  

Regarding the remaining issues, the Board observes that they 
were most recently adjudicated in a July 2007 statement of 
the case.  A significant amount of evidence has been added to 
the claims folder since that time and prior to certification.  
The Board acknowledges that most of this evidence was 
obtained in connection with claims that were decided in June 
2009 and that are not part of the current appeal.  
Notwithstanding, the additional evidence includes VA medical 
center and private records, some of which were not previously 
considered, that appear pertinent to the issues currently on 
appeal.  The Veteran has not waived RO jurisdiction and 
therefore, a remand is required so that the RO may consider 
this evidence with regard to the appeal issues and furnish a 
supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 
19.37 (2009).  

Evidence of record suggests the Veteran continues to receive 
both VA and private medical treatment.  On review, VA medical 
records were most recently printed in October 2008.  Relevant 
VA records should be obtained from this date.  The Veteran 
should also be provided the opportunity to submit additional 
private medical records and/or provide authorizations for 
release.  38 C.F.R. § 3.159(c)(1), (2).  

Finally, in a September 2008 letter to his Congresswoman, the 
Veteran described severe pain in both knees and he indicated 
that he had an appeal pending with the Social Security 
Administration (SSA).  Medical evidence pertaining to the 
Veteran's SSA claim is potentially relevant to the claims 
currently on appeal.  Thus, SSA records should be requested.  
See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); 
Murincsac v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should provide the Veteran 
an opportunity to submit updated 
private medical records relevant to 
this appeal or authorizations for 
release of such records.  If the 
Veteran submits completed 
authorizations, the RO/AMC should 
request all identified records.  All 
records obtained or responses received 
should be associated with the claims 
folder.  

2.	The RO/AMC should request relevant 
medical records from the VA medical 
centers in Salisbury and Asheville for 
the period from October 2008 to the 
present.  All records obtained or any 
responses received should be associated 
with the claims folder.  

3.	Request the following records 
concerning the Veteran from the Social 
Security Administration: all medical 
records upon which a determination 
regarding disability benefits was 
based.  All records obtained or any 
responses received should be associated 
with the claims folder.  

4.	Thereafter, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his claimed 
fatigue.  All necessary diagnostic 
tests, if any, should be completed.  
The claims folder should be provided to 
the examiner for review. 

The examiner is requested to state 
whether the Veteran meets the criteria 
for a confirmed diagnosis of chronic 
fatigue syndrome.  If not, the examiner 
is requested to state whether the 
claimed fatigue is attributable to 
other diagnosed illness or undiagnosed 
illness.  If the examiner cannot 
identify a disease or disability which 
causes the claimed symptoms, the 
examiner should so state.  

If the Veteran's fatigue is 
attributable to a diagnosed illness 
other than chronic fatigue syndrome, 
the examiner should render an opinion 
as to whether such disability is 
related to active military service or 
events therein, to include the 
Veteran's Gulf War service.  
        
In preparing the opinion, the examining 
physician must note the following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 

